

EXHIBIT 10.13
 
AGREEMENT




THIS AGREEMENT ("Agreement") made in February, 2007, between PEOPLES FINANCIAL
SERVICES CORP., a Pennsylvania corporation ("Peoples"), Peoples National Bank
(the “Bank”) and RICHARD S. LOCHEN, JR. (the "Executive").


WITNESSETH:


WHEREAS, Peoples is engaged in the business of a bank holding company and is the
owner of all the issued and outstanding capital stock of the Bank; and


WHEREAS, Peoples, the Bank and the Executive desire to enter into an agreement
regarding, among other things, the employment of the Executive by Peoples.


AGREEMENT:


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:


1. Employment. Peoples hereby employs the Executive, and the Executive hereby
accepts employment with Peoples, on the terms and conditions set forth in this
Agreement.


2. Duties of Executive. The Executive shall perform and discharge well and
faithfully such duties as an executive officer of Peoples and the Bank as may be
assigned to the Executive from time to time by the Board of Directors of
Peoples. The Executive shall be employed as President and Chief Executive
Officer of Peoples and the Bank, and shall hold such additional titles as may be
given to him from time to time by the Board of Directors of Peoples, the Bank,
and any companies affiliated with Peoples. The Executive shall devote his full
time, attention and energies to the business of Peoples and its affiliated
companies and shall not, during the Employment Period (as defined in Section 3
hereof), be employed or involved in any other business activity, whether or not
such activity is pursued for gain, profit or other pecuniary advantage;
provided, however, that this Section 2 shall not be construed as preventing the
Executive from (a) investing the Executive's personal assets, (b) acting as a
member of the Board of Directors of any other corporation or as a member of the
Board of Trustees of any other organization, provided no such corporation or
organization is a direct or indirect competitor of Peoples or any of its
affiliated companies, or (c) being involved in any other activity with the prior
approval of the Board of Directors of Peoples. In the event of any reduction in
title or a reduction in the Executive's responsibilities or authority, including
such responsibilities and authority as the same may be increased at any time
during the term of this Agreement, or the assignment to the Executive of duties
inconsistent with the Executive's status as President and Chief Executive
Officer of Peoples, then the Executive may resign at any time thereafter during
the term of this Agreement and prior to the occurrence of a Change in Control,
in which case Executive shall be entitled to receive the amounts and benefits
set forth in Section 7 hereof.


3. Term of Employment. The Executive's employment under this Agreement shall be
for a period (the "Employment Period") commencing upon the date of this
Agreement and ending at the end of the term of this Agreement pursuant to
Section 17 hereof, unless the Executive's employment sooner terminates in
accordance with Section 5 hereof or one of the following provisions:


(a) The Executive's employment under this Agreement may be terminated at any
time during the Employment Period for "Cause" (as herein defined), by action of
the Board of Directors of Peoples. As used in this Agreement, "Cause" means any
of the following events:


(i) the Executive is convicted of or enters a plea of guilty or nolo contendere
to a felony, a crime of falsehood, or a crime involving fraud or moral
turpitude, or the actual incarceration of the Executive;


(ii) the Executive willfully fails to follow the lawful, good faith instructions
of the Board of Directors of Peoples after the Executive's receipt of written
notice of such instructions, other than a failure resulting from the Executive's
incapacity because of physical or mental illness; or


(iii) any government regulatory agency orders that Peoples terminate the
employment of the Executive or relieve him of his duties.


Notwithstanding the foregoing, the Executive's employment under this Agreement
shall not be deemed to have been terminated for "Cause" under Section 3(a)(i) or
3(a)(ii) above if such termination took place solely as a result of:


(i) questionable judgment on the part of the Executive;


(ii) any act or omission believed by the Executive, in good faith, to have been
in, or not opposed to, the best interests of Peoples or its affiliated
companies; or


(iii) any act or omission in respect of which a determination could properly be
made that the Executive met the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under the Charter or
Bylaws of Peoples (or its affiliates) or the directors' and officers' liability
insurance of Peoples (or its affiliates), in each case as in effect at the time
of such act or omission.


If the Executive's employment is terminated under the provisions of this Section
3(a), then all rights of the Executive under Section 4 hereof shall cease as of
the effective date of such termination.


(b) The Executive's employment under this Agreement may be terminated at any
time during the Employment Period without "Cause" (as defined in Section 3(a)
hereof), by action of the Board of Directors of Peoples, upon giving notice of
such termination to the Executive at least thirty (30) days prior to the date
upon which such termination shall take effect. If the Executive's employment is
terminated under the provisions of this Section 3(b), then the Executive shall
be entitled to receive the compensation and benefits set forth in Section 6 or
Section 7 hereof, whichever shall be applicable.


(c) If the Executive retires or dies, the Executive's employment under this
Agreement shall be deemed terminated as of the date of the Executive's
retirement or death, and all rights of the Executive under Section 4 hereof
shall cease as of the date of such termination. Any benefits thereafter payable
to the Executive shall be determined in accordance with the retirement,
insurance and benefit programs of Peoples (and its affiliates) then in effect.
Notwithstanding the preceding two sentences, if the Executive dies after a
Notice of Termination (as defined in Section 5(a) hereof) is delivered by the
Executive, he shall be entitled to the termination benefits otherwise provided
herein, and the provisions of Section 16(b) hereof shall apply.


(d) If the Executive is incapacitated by accident, sickness, or otherwise so as
to render the Executive mentally or physically incapable of performing the
services required of the Executive under Section 2 of this Agreement for a
continuous period of six (6) months, then, upon the expiration of such period or
at any time thereafter, by action of the Board of Directors of Peoples, the
Executive's employment under this Agreement may be terminated immediately upon
giving the Executive notice to that effect. If the Executive's employment is
terminated under the provisions of this Section 3(d), then all rights of the
Executive under Section 4 hereof shall cease as of the last business day of the
week in which such termination occurs. Any benefits thereafter payable to the
Executive shall be determined in accordance with the retirement, insurance and
benefit programs of Peoples (and its affiliates) then in effect.


4. Employment Period Compensation.


(a) Salary. For services performed by the Executive under this Agreement,
Peoples shall pay (or cause to be paid) to the Executive a salary, during the
Employment Period, at the rate of One Hundred Thousand Dollars ($110,000.00) per
year, payable at the same times as salaries are payable to other executive
employees of Peoples. Peoples may, from time to time, increase the Executive's
salary, and any and all such increases shall be deemed to constitute amendments
to this Section 4(a) to reflect the increased amounts, effective as of the dates
established for such increases by the Board of Directors of Peoples in the
resolutions authorizing such increases.


(b) Bonus. For services performed by the Executive under this Agreement, Peoples
shall pay (or cause to be paid) to the Executive a bonus, during the Employment
Period, in such amounts and at such times, annually, as is provided in such
executive incentive plan for the Executive as shall be approved by the Board of
Directors of Peoples and in effect from time to time and which shall be based on
the goals and objectives set forth in Peoples’ strategic plan. In addition,
Peoples may, from time to time, pay such other bonus or bonuses to the Executive
as Peoples, in its sole discretion, deems appropriate. The payment of any such
bonuses shall not reduce or otherwise affect any other obligation of Peoples to
the Executive provided for in this Agreement.


(c) Automobile. During the term of this Agreement, Peoples shall provide the
Executive with an automobile allowance in the amount of $1,000 per month.
Peoples also shall pay or reimburse the Executive for the cost of gasoline
incurred for business use of the automobile.


(d) Country Club Dues. During the term of this Agreement, Peoples shall pay or
reimburse Executive for annual dues associated with a golf membership at a
country club of Executive’s choosing.


(e) Other Benefits. Peoples will provide (or cause to be provided) the
Executive, during the Employment Period, with insurance, vacation, pension, and
other fringe benefits in the aggregate not less favorable than those received by
other executive employees of Peoples or the Bank. In addition, during the term
of this Agreement, Executive shall be entitled to participate in or receive the
benefits of any employee benefit plan currently in effect at the Bank, subject
to the terms of such plans as to eligibility and vesting.


5. Resignation of the Executive for Good Reason.


(a) The Executive may resign for "Good Reason" (as herein defined) during the
two-year period following a "Change in Control" (as defined in Section 5(b)
hereof), as hereinafter set forth. As used in this Agreement, "Good Reason"
means any of the following:


(i) any reduction in title or a reduction in the Executive's responsibilities or
authority with respect to Peoples or the Bank, including such responsibilities
and authority as the same may be increased at any time during the term of this
Agreement, or the assignment to the Executive of duties inconsistent with the
Executive's status as President and Chief Executive Officer of Peoples and the
Bank;


(ii) any reassignment of the Executive which requires the Executive to move his
principal residence;


(iii) any removal of the Executive from office or any adverse change in the
terms and conditions of the Executive's employment, except for any termination
of the Executive's employment under the provisions of Section 3(a) hereof;


(iv) any reduction in the Executive's annual base salary as in effect on the
date hereof or as the same may be increased from time to time;


(v) any failure of Peoples to provide the Executive with benefits at least as
favorable as those enjoyed by the Executive under any of the pension, life
insurance, medical, health, accident, disability or other employee benefit plans
of Peoples (or any affiliated company) in which the Executive participated at
the time of the Change in Control, or the taking of any action that would
materially reduce any of such benefits in effect at the time of the Change in
Control, unless such reduction is part of a reduction applicable to all
employees;


(vi) any failure to obtain a satisfactory agreement from any successor to assume
and agree to perform under this Agreement, as contemplated in Section 16(a)
hereof;


(vii) any material change in the legal relationship between Peoples and the
Bank; or


(viii) any material breach of this Agreement on the part of Peoples or the Bank.


At the option of the Executive, exercisable by the Executive within one hundred
twenty (120) days after the occurrence of each and every of the foregoing events
of "Good Reason" (or within ninety (90) days after the occurrence of a Change in
Control if such event occurs before such Change in Control), the Executive may
resign from employment under this Agreement by delivering a notice in writing
(the "Notice of Termination") to Peoples, and the provisions of Section 6 hereof
shall thereupon apply.


(b) As used in this Agreement, "Change in Control" means a change of control of
a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the "Exchange Act"), as enacted and in force on the date
hereof, whether or not Peoples is then subject to such reporting requirement;
provided, however, that, without limitation, such a Change in Control shall be
deemed to have occurred if:


(i) any "person" (including a group acting in concert, as the term "person" is
defined in Section 13(d) of the Exchange Act, as enacted and in force on the
date hereof) becomes the "beneficial owner" (as that term is defined in Rule
13d-3, as enacted and in force on the date hereof, under the Exchange Act) of
securities of Peoples representing more than 19.9% of the combined voting power
of Peoples' securities then outstanding;


(ii) there occurs a merger, consolidation or other business combination or
reorganization to which Peoples or the Bank is a party, whether or not approved
in advance by the Board of Directors of Peoples or the Bank (as the case may be)
in which the members of the Board of Directors of Peoples or the Bank (as the
case may be) immediately preceding the consummation of such transaction do not
constitute a majority of the members of the Board of Directors of the resulting
corporation and of any parent corporation thereof immediately after the
consummation of such transaction;


(iii) there occurs a sale, exchange, transfer, or other disposition of
substantially all of the assets of Peoples or the Bank to another entity, which
is not approved in advance by the Board of Directors of Peoples;


(iv) there occurs a contested proxy solicitation of the stockholders of Peoples
that results in the contesting party obtaining the ability to elect candidates
to a majority of the positions on Peoples' Board of Directors next up for
election; or


(v) there occurs a tender offer for the shares of voting securities of Peoples
that results in the tender offeror obtaining securities representing more than
19.9% of the combined voting power of Peoples' securities then outstanding.


6. Rights in Event of Certain Termination of Employment After Change in Control.
In the event that Executive resigns from employment for Good Reason following a
Change in Control, by delivery of a Notice of Termination to Peoples, or
Executive's employment is involuntarily terminated by Peoples without Cause
after a Change in Control, Peoples shall pay (or cause to be paid) to the
Executive in cash, within twenty (20) days following termination, an amount
equal to 2.99 times his "base amount" (within the meaning of Section 280G(b)(3)
of the Internal Revenue Code of 1986, as amended (the "Code")), calculated as
though the occurrence of the Change in Control were an event described in Code
Section 280G(b)(2)(A)(i). Notwithstanding the preceding sentence, in the event
the lump sum payment described in the preceding sentence, when added to all
other amounts or benefits provided to or on behalf of the Executive in
connection with his termination of employment, would result in the imposition of
an excise tax under Code Section 4999, such lump sum shall be reduced to the
extent necessary to avoid such imposition.


7  Rights in Event of Certain Termination of Employment in Absence of Change in
Control. In the event that Executive's employment is involuntarily terminated by
Peoples without Cause or Executive resigns from employment for Good Reason and
no Change in Control shall have occurred at the date of such termination or
resignation, Peoples shall pay (or cause to be paid) to the Executive in cash,
within twenty (20) days following termination or resignation, an amount equal to
2.0 times the highest sum of (i) his taxable federal compensation reported on
Form W-2 during each of the immediately preceding three (3) calendar years, and
(ii) all amounts excluded from such compensation during the relevant calendar
year by reason of Section 4(d) hereof, Code Section 125, and Code Section
401(k).


8. Covenant Not to Compete.


(a) The Executive hereby acknowledges and recognizes the highly competitive
nature of the business of Peoples and the Bank and accordingly agrees that,
during and for the applicable period set forth in Section 8(c) hereof, the
Executive shall not:


(i) Be engaged, directly or indirectly, either for his own account or as agent,
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation, or enterprise engaged, in (1) the
banking (including bank holding company) or financial services industry, or (2)
any other activity in which Peoples or any of its subsidiaries is engaged during
the Employment Period, in any county in which, at any time during the Employment
Period or at the date of termination of the Executive's employment, a branch,
office or other facility of Peoples or any of its subsidiaries is located, or in
any county contiguous to such a county, including contiguous counties located
outside of the Commonwealth of Pennsylvania (the "Non-Competition Area"); or


(ii) Provide financial or other assistance to any person, firm, corporation, or
enterprise engaged in (1) the banking (including bank holding company) or
financial services industry, or (2) any other activity in which Peoples or any
of its subsidiaries is engaged during the Employment Period, in the
Non-Competition Area.


(b) It is expressly understood and agreed that, although the Executive and
Peoples consider the restrictions contained in Section 8(a) hereof reasonable
for the purpose of preserving for Peoples and its subsidiaries their good will
and other proprietary rights, if a final judicial determination is made by a
court having jurisdiction that the time or territory or any other restriction
contained in Section 8(a) hereof is an unreasonable or otherwise unenforceable
restriction against the Executive, the provisions of Section 8(a) hereof shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such other extent as such court may judicially
determine or indicate to be reasonable.


(c) The provisions of this Section 8 shall be applicable commencing on the date
of this Agreement and ending on one of the following dates, as applicable:


(i) if the Executive's employment terminates in accordance with the provisions
of Section 3 (other than Section 3(a)) or Section 17 hereof, the effective date
of termination of employment;


(ii) if the Executive's employment terminates in accordance with the provisions
of Section 3(a) hereof or the Executive voluntarily terminates his employment
other than in accordance with the provisions of Section 5 hereof (or the last
sentence of Section 2 or Section 7), the first anniversary date of the effective
date of termination of employment; or


(iii) if the Executive voluntarily terminates his employment in accordance with
the provisions of Section 5 hereof (or the last sentence of Section 2 or Section
7), the effective date of termination of employment.


9. Arbitration. Peoples, the Bank and the Executive recognize that in the event
a dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time.
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement are to be submitted for resolution
to the American Arbitration Association (the "Association") in Scranton,
Pennsylvania. Peoples, or the Executive, may initiate an arbitration proceeding
at any time by giving notice to the other in accordance with the rules of the
Association. The Association shall designate a single arbitrator to conduct the
proceeding, but Peoples, and the Executive, may, as a matter of right, require
the substitution of a different arbitrator chosen by the Association. Each such
right of substitution may be exercised only once. The arbitrator shall not be
bound by the rules of evidence and procedure of the courts of the Commonwealth
of Pennsylvania but shall be bound by the substantive law applicable to this
Agreement. The decision of the arbitrator, absent fraud, duress, incompetence or
gross and obvious error of fact, shall be final and binding upon the parties and
shall be enforceable in courts of proper jurisdiction. Following written notice
of a request for arbitration, Peoples, and the Executive, shall be entitled to
an injunction restraining all further proceedings in any pending or subsequently
filed litigation concerning this Agreement, except as otherwise provided herein.
Notwithstanding the preceding provisions of this section, in the event any such
provision is in conflict with a rule or policy of the Association, the
arbitration proceeding shall be governed by such rule or policy.


10. Legal Expenses. Peoples shall pay to the Executive all reasonable legal fees
and expenses incurred by the Executive in seeking in good faith to obtain or
enforce any right or benefit provided by this Agreement, provided that any
action or proceeding is not decided against the Executive.


11. Mitigation of Damages. The Executive shall not be required to mitigate the
amount of any payment provided for in Section 6 or Section 7 hereof by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in Section 6 or Section 7 be reduced by any compensation earned by
the Executive as the result of employment by another employer or by reason of
the Executive's receipt of or right to receive any retirement or other benefits
after the date of termination of employment or otherwise; provided, however,
that the payments provided for in Section 6 or Section 7 shall be reduced by the
amount actually received by the Executive under any severance policy of Peoples
or the Bank then in effect.


12. Notices. Any notice required or permitted to be given under this Agreement
shall be deemed properly given if in writing and if mailed by registered or
certified mail, postage prepaid with return receipt requested, to the residence
of the Executive, in the case of notices to the Executive, and to the principal
office of Peoples, in the case of notices to Peoples and the Bank.


13. Waiver. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and an executive officer of Peoples
specifically designated by the Board of Directors of Peoples. No waiver by any
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.


14. Assignment. This Agreement shall not be assignable by either party hereto,
except by Peoples to any successor in interest to the business of Peoples and
the Bank.


15. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement.


16. Successors, Binding Agreement.


(a) Peoples will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of Peoples to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that Peoples would be required to
perform it if no such succession had taken place. Failure by Peoples to obtain
such assumption and agreement prior to the effectiveness of any such succession
shall constitute a breach of this Agreement and the provisions of Section 6
hereof shall apply. As used in this Agreement, "Peoples" shall mean Peoples as
hereinbefore defined and any successor to the respective business and/or assets
of Peoples which assumes and agrees to perform this Agreement by operation of
law or otherwise.


(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees. If the Executive should die after a Notice
of Termination is delivered by the Executive and any amounts would be payable to
the Executive under this Agreement if the Executive had continued to live, all
such amounts shall be paid in accordance with the terms of this Agreement to the
Executive's devisee, legatee, or other designee, or, if there is none, to the
Executive's estate.


17. Termination.


(a) Unless the Executive's employment terminates pursuant to the provisions of
Section 3 or Section 5 hereof (or the last sentence of Section 2 or Section 7
hereof), the term of this Agreement shall:


(i) initially be a term commencing as of January 1, 2007, and ending on December
31, 2010; and


(ii) be automatically extended to provide for a three (3) year term, annually,
on January 1, 2008, and again on January 1 of each year thereafter, effective as
of such respective dates, unless either (1) Peoples or (2) the Executive shall
have given written notice of nonextension of the term of this Agreement to the
other at least ninety (90) days before the date of any such extension.


(b) Any termination of the Executive's employment under this Agreement or of
this Agreement shall not affect the provisions of Sections 6 or 7 hereof which
shall survive any such termination and remain in full force and effect in
accordance with their respective terms.


18. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


19. Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws (but not the law of conflict of laws) of the
Commonwealth of Pennsylvania.


20. Headings. The headings of the sections of this Agreement are for convenience
only and shall not control or affect the meaning or construction or limit the
scope or intent of any of the provisions of this Agreement.


21. Termination of Prior Agreements. Upon the execution and delivery of this
Agreement by the parties hereto, any prior agreement relating to the subject
matter hereof shall be automatically terminated and be of no further force or
effect.


22. 409A Safe Harbor. Notwithstanding anything in this Agreement to the
contrary, in no event shall Peoples be obligated to commence payment or
distribution to the Executive of any amount that constitutes nonqualified
deferred compensation within the meaning of Internal Revenue Code Section 409A
(“CODE SECTION 409A”) earlier that the earliest permissible date under Code
Section 409A that such amount could be paid without additional taxes or interest
being imposed under Code Section 409A. Peoples, the Bank and the Executive agree
that they will execute any and all amendments to this Agreement as they mutually
agree in good faith may be necessary to ensure compliance with the distribution
provisions of Code Section 409A and to cause any and all amounts due under this
Agreement, the payment or distribution of which is delayed pursuant to Code
Section 409A, to be paid or distributed in a single sum payment at the earliest
permissible date under Code Section 409A.




 